Citation Nr: 0843012	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-15 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or being housebound. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
November 1941 to July 1942 and February 1945 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has several service-connected disabilities.  
Service connection is in effect for the following: ischemic 
heart disease as a residual of beriberi, evaluated as 60 
percent disabling; residuals of a shrapnel wound, left 
forearm, with retained foreign body and injury to muscle 
group VII, evaluated as 40 percent disabling; peripheral 
neuropathy of the left and right upper and lower extremities, 
evaluated as 10 percent disabling for each extremity.  He is 
also receiving a total disability evaluation based on 
individual unemployability (TDIU).

In October 2003, the veteran was provided a VA examination to 
address his claim for SMC based on the need for regular aid 
and attendance or being housebound.  The claims file was not 
made available to the examiner for review in conjunction with 
the examination.  With regard to the veteran's need for 
regular aid and attendance, the examiner stated that the 
veteran's need for assistance in performing his activities of 
daily living was "not solely due to his service-connected 
disabilities, but also his other medical conditions."  The 
examiner emphasized that at the time of the examination the 
veteran was three weeks status post transurethral resection 
of the prostate (TURP), very weak and dependent on others for 
all activities of daily living.  

The October 2003 examination did not address all of the 
veteran's service-connected disabilities.  Following that 
examination, service connection was granted and separate 10 
percent ratings assigned for peripheral neuropathy of the 
right and left lower extremities.  Those service-connected 
disabilities were not considered by the examiner and the 
examiner did not address the veteran's service-connected 
peripheral neuropathy of the upper extremities.  When 
available evidence is too old to adequately evaluate the 
current state of a condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Because the October 2003 examination did not address 
all of the veteran's service-connected disabilities, the 
Board finds that a new examination is necessary to decide the 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA aid and 
attendance/housebound examination to 
determine whether he is in need of regular 
aid and attendance and/or is housebound.  
The claims folder must be made available 
to the examiner for review.  The examiner 
is requested to provide an explanation as 
to all medical conclusions rendered, which 
is supported by references to evidence in 
the file and clinical findings.

In determining whether the veteran is in 
need of regular aid and attendance and/or 
is housebound due to his service-connected 
disabilities, the examiner should consider 
the following: (a) whether the veteran is 
unable to dress or undress himself, or to 
keep himself ordinarily clean and 
presentable; (b) whether he has frequent 
need of adjustment of any special 
prosthetic or orthopedic appliances which 
by reason of the particular disability 
cannot be done without such aid; (c) 
whether he is unable to feed himself 
because of the loss of coordination of 
upper extremities or because of extreme 
weakness; (d) whether he is unable to 
attend to the wants of nature; (e) whether 
his physical or mental incapacity requires 
care or assistance on a regular basis to 
protect the veteran from the hazards or 
dangers incident to his daily environment; 
or (f) whether his conditions actually 
require that he remain in bed. 

2.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record 
and readjudicate the claim on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before this 
case is returned to the Board

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




